UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Geoffrey Winterowd Priya Bahl-Sen

Proceedings: DEFENDANTS AND COUNTERCLAIMAINTS’ MOTION FOR
ATTORNEYS’ FEES AND COSTS (ECF NO. 41)

I. INTRODUCTION

This case arose from a dispute concerning a school district’s obligation to provide a
free appropriate public education (“FAPE”) to one of its students pursuant to the
Individuals with Disabilities Education Improvement Act of 2004, 20 U.S.C. § 1400 et seq.
(“IDEA”).

Plaintiff and counterdefendant Garvey School District (“GSD”) initiated
proceedings in this Court on February 20, 2019 by appealing a California Office of
Administrative Hearing decision that awarded defendant and counterclaimant V.S., an 11
year old sixth grade student (“V.S.” or the “student”), certain specified special education
services and interventions. See ECF No. 1 (“Compl.”). GSD filed an amended complaint
on March 22, 2019. ECF No. 10 (“FAC”).

On April 2, 2019, V.S. filed an answer and counterclaim against GSD requesting
attorneys’ fees. See ECF No. 13 (“Answer” or “CC”). GSD filed an answer to the
counterclaim on May 20, 2019. See ECF No. 19 (“GSD Answer”). V.S. moved for
summary judgment on GSD’s appeal on October 18, 2019. ECF No. 33 (“MSJ”). In lieu
of filing an opposition, on October 28, 2019, GSD moved to withdraw its FAC. ECF No.
35. After a status conference at which counsel for both parties appeared, the Court granted
V.S.’s unopposed summary judgment motion on November 5, 2019. ECF No. 39 (“MSJ
Order”). The Court entered judgment on November 14, 2019. ECF No. 40 (“Judgment”).

V.S. filed the instant motion for attorneys’ fees and costs on December 2, 2019. ECF
No. 41 (“Motion”). GSD timely filed the operative version of its opposition on December

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 1 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

9, 2019. ECF No. 42 (“Opp.”). On December 28, 2019, V-S. filed a reply. ECF No. 45
(“Reply”).

Having considered the parties’ arguments, the Court finds and concludes as follows.

Il. RELEVANT BACKGROUND

V.S. is an 11 year old student currently enrolled in the sixth grade at Sanchez
Elementary School in the Garvey School District. See Clerk’s Record, ECF No. 18 (“CR”)
at 316-335. Doctors have diagnosed V.S. with general anxiety disorder, and autism
spectrum disorder. Id. V-S. first qualified for special education services in June 2017 at
the end of his third grade academic year (2016-2017). Id. During his fourth grade
academic year (2017-2018), with those initial services in place pursuant to an
individualized education plan (“IEP”), V.S. missed approximately 25% of his school
instruction days and failed to meet grade level standards in reading, writing, and math. Id.
at 347.

Acting on her own during the 2017-2018 school year, V.S.’s mother unsuccessfully
attempted to have GSD provide V.S. with more robust and effective special education
services in his IEP. V.S.’s mother ultimately retained counsel, Hope4Families (“H4F’), in
June 2018. H4F is a non-profit public interest law firm that provides legal services to
families of special needs children, particularly to low income families in underserved
communities. See Decl. of Margaret McNair §/ 7, ECF No. 41-1 (“McNair Decl.”): Decl.
of Priya Bahl-Sen § 8, ECF No. 41-2 (“Bahl-Sen Decl.”).

On July 31, 2018, H4F filed a due process complaint alleging that GSD unlawfully
denied V.S. a FAPE, as required by the IDEA. See CR at 1. An administrative law judge
(“ALJ”) held a four-day due process hearing on September 26-27 and October 24-25, 2018.
Id. at 471-517. The ALJ construed the due process complaint to raise three issues: (1)
whether, between July 31, 2016 and July 31, 2018, GSD denied V.S. a FAPE by failing to
conduct a functional behavioral assessment (“FBA”) or an educationally related intensive
counseling services (“ERICS”) assessment; (2) whether, between July 31, 2016 and July
31, 2018, GSD denied V.S. a FAPE by failing to design and implement an IEP reasonably
calculated to confer meaningful educational benefits; and (3) whether GSD violated the
IDEA’s procedural mandates, including by excluding his mother and his therapist from the
IEP team. Id at 471-72.

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 2 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

On December 5, 2018, the ALJ concluded that “Student prevailed on Issues 1 and
2” but found that GSD “prevailed on Issue 3.” Id. at 513. On the first issue, the ALJ found
that GSD denied V.S. a FAPE by failing to conduct an ERICS assessment, but not by
failing to conduct a FBA. Id. at 505-06, 513. On the second issue, the ALJ found that the
June 2017 IEP failed to provide V.S. with the services, support, or accommodations
necessary to constitute a FAPE, although the ALJ found no evidence to substantiate V.S.’s
argument that the June 2017 IEP failed to provide a FAPE by neglecting to respond to
alleged teasing and bullying. Id. at 506-510, 513. And on the third issue, the ALJ found
that GSD adequately permitted V.S.’s mother and therapist to participate in the IEP team.
Id. at 510-513.

To remediate the IDEA violations, the ALJ ordered GSD to (1) perform an ERICS
assessment, (11) convene an JEP team to review the result of that assessment and develop a
new IEP in accordance therewith, (111) provide V.S. with five hours per week of home-
hospital instruction by a certified non-public agency (“NPA”) during the development of
the new IEP, (iv) provide V.S. with 18 hours of compensatory specialized academic
instruction from a certified NPA, and (v) provide V.S.’s mother with 4.5 hours of parental
counseling from a certified NPA. Id. at 516-17. The ALJ declined to adopt the other
alternative remedies that V.S. proposed, including behavioral therapy services,
occupational therapy services, speech and language services, and counseling services. Id.
at 513 & 513 n.15.

GSD complied with the ALJ order by conducting the mandated assessments,
providing the required instruction and counseling, and by convening members of V.S.’s
IEP team to compose a new JEP. See Bahl Sen Decl. at Ex A. In March 2019, V.S.
received a new IEP that implemented the findings from his assessments. His qualification
category changed from “Specific Learning Disability” to “Other Health Impairment” and
V.S. was determined to qualify for continuing ERICS counseling services. Id. Following
the IEP meeting, GSD placed V-S. in a special day class (“SDC”) at Sanchez Elementary
School, a more restrictive environment determined to better suit his needs. At a June 2019
IEP meeting, reports from V-.S.’s teachers and counselors indicated that V.S.’s attendance,
participation, and social/emotional behaviors had improved, and that V.S. was responding
well to his new placement. Id. The IEP team developed a plan for V-S. to transition back
to school after the summer break, and V-S. has since done so. Id.

While it was complying with the ALJ’s order, GSD also pursued an appeal of the
ALJ’s decision in this Court. See FAC. On June 17, 2019, at the initial scheduling

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 3 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

conference, V.S.’s counsel informed GSD that the appeal was moot since GSD already
provided V.S. with all of the relief ordered by the ALJ. See Bahl-Sen Decl., | 11-12.
GSD continued to pursue the appeal. On October 18, 2019, V.S. moved for summary
judgment on grounds that the appeal had become moot. See MSJ. GSD did not oppose
the motion, and on November 5, 2019, the Court granted the motion. See MSJ Order. This
motion for attorneys’ fees followed.

Il, LEGAL STANDARD

Pursuant to the IDEA, “the court, in its discretion, may award reasonable attorneys’
fees as part of the costs to a prevailing party who is the parent of a child with a disability.”
20 U.S.C. § 1415(4)(3)(B). Congress’ intent was to provide parents with disabled children
a substantive right that could be enforced through the procedural mechanisms in the
IDEA. See Barlow—Gresham Union High Sch. Dist. No. 2 v. Mitchell, 940 F.2d 1280,
1286 (9th Cir. 1991).

To calculate the fee award, the Court determines the number of hours reasonably
expended on the litigation, then multiplies that number by a reasonable hourly
rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Aguirre v. Los Angeles
Unified Sch. Dist., 461 F.3d 1114, 1121 (9th Cir. 2006) (explaining that “attorney’s fees
awarded under 20 U.S.C. § 1415 are governed by the standards set forth by the Supreme
Court in Hensley and its progeny.”). Attorneys’ fees awarded under the IDEA are further
governed by the “degree of success” standard, in which a partially prevailing party may
not recover fees for unsuccessful claims, and the level of the party’s success on the claims
it did prevail upon affects the amount of fees that may be awarded. See Aguirre, 461 F. 3d
at 1121 (applying analysis used in Hensley, 461 U.S. at 436). Indeed, “the most critical
factor is the degree of success obtained.” Id. The hourly rate for fees charged “shall be
based on rates prevailing in the community in which the action or proceeding arose for the
kind and quality of services furnished.” 20 U.S.C. § 1415()(3)(c). “It is the fee applicant’s
burden to produce evidence, other than the declarations of interested counsel, that ‘the
requested rates are in line with those prevailing in the community.’” Miller ex rel. Miller
v. San Mateo-Foster City Unified Sch. Dist., 318 F. Supp. 2d 851, 865 (N.D. Cal. May 24,
2004) (citing Jordan v. Multnomah Cty., 815 F.2d 1258, 1263 (9th Cir. 1987)).

 

IV. DISCUSSION

In total, V.S. requests attorneys’ fees of $101,782.00 to compensate his four
attorneys at H4F—Margaret J. McNair, Priya Bahl-Sen, Hannah Rosenstein, and Rachel

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 4 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

Douglas—for 293.25 hours of work, plus an additional $200.00 for expenses related to
photocopying, fax, phone, mileage, and parking charges. See McNair Decl., Ex. A
(attaching invoice).

GSD concedes that V.S. is entitled to some attorneys’ fees since V-S. at least
partially prevailed on two out of three issues before the ALJ. See Opp. at 13 (“Student is
a prevailing party and the District does not dispute his entitlement to some attorneys’
fees.”). However, GSD argues that the amount of fees requested are unreasonably inflated
because H4F (1) requests compensation at above-market hourly rates, (2) requests
compensation for unnecessary time spent litigating the motion for summary judgment, and
(3) seeks to recover all of its fees despite obtaining only partial success. Id. at 8-15. On
this basis, GSD argues that “the fees to be awarded should be reduced by at least 60%.”
Id. at 15.

The Court addresses each argument in turn.
A. H4F’s Hourly Rates

The hourly rate for fees charged “shall be based on rates prevailing in the community
in which the action or proceeding arose for the kind and quality of services furnished.” 20
U.S.C. § 1415()(3)(c). “District courts may consider the fees awarded by others in the
same locality for similar cases.” Sam K. ex rel. Diane C. v. Hawaii Dep't of Educ., 788
F.3d 1033, 1041 (9th Cir. 2015) (emphasis added) (citing Moreno v. City of Sacramento,
534 F.3d 1106, 1115 (9th Cir. 2008)) (in determining reasonable hourly rates, courts “may
permissibly look to the hourly rates charged by comparable attorneys for similar work’).
[T]he established standard for determining a reasonable hourly rate is the rate prevailing
in the community for similar work performed by attorneys of comparable skill, experience,
and reputation.” Camacho v. Bridgeport Fin. Inc., 523 F.3d 973, 979 (9th Cir. 2008)
(citations omitted). “District courts may also use their ‘own knowledge of customary rates
and their experience concerning reasonable and proper fees.’” Sam K., 788 F.3d at 1041
(quoting Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011)). “It is the fee applicant’s
burden to produce evidence, other than the declarations of interested counsel, that ‘the
requested rates are in line with those prevailing in the community.’” Miller, 318 F. Supp.
2d at 865 (citing Jordan, 815 F.2d at 1263). “The party opposing the fee application has a
burden of rebuttal that requires submission of evidence to the district court challenging the
accuracy and reasonableness of the hours charged or the facts asserted by the prevailing

 

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 5 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

party in its submitted affidavits.” Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir.
1992).

V.S. requests rates of $475 per hour for McNair, $400 per hour for Bahl-Sen, $290
per hour for Rosenstein, and $250 per hour for Douglas. See Mot. at 13-16. McNair and
Bahl-Sen represent that they are experienced attorneys, having been admitted to the bar in
1986 and 2002, respectively, and that their requested fees are in line with special education
lawyers in the community. See McNair Decl., ff] 2-11; Bahl-Sen Decl., [ 2-6. Rosenstein
and Douglas are more junior attorneys who were admitted to the bar in 2017 and 2018, and
H4F represents that requested hourly rates for their time are commensurate with
community standards for special education attorneys with their level of experience.
McNair Decl., [| 13-15. V-.S. also submits declarations from other special education
attorneys in the community, each of whom states that the fees H4F requests are in line with
the rates that prevail in Southern California. See generally Decl. of Julian Treves (“Treves
Decl.”), ECF No. 41-3; Decl. of Sheila Harrison (“Harrison Decl.”), ECF No. 41-4. In
addition, V.S. submits a declaration from Richard Pearl, Esq., a self-proclaimed specialist
in court-awarded attorneys’ fees, and he, too, attests that the rates requested by V.S.’s H4F
attorneys are reasonable and consistent with community standards. See Decl. of Richard
Pearl (“Pearl Decl.”), ECF No. 41-5.

GSD contends that these rates are inflated relative to H4F’s special education
practice experience. See Opp. at 9. For example, GSD argues that although McNair’s has
practiced law for 33 years, the Court should consider that she has only 8 years of experience
as an exclusively special education practitioner following a career as a general and complex
civil litigator. Id. (citing McNair Decl., §§ 2-11). Similarly, GSD asserts that while Bahl-
Sen has 17 years of total post-bar experience, her rates should be reduced because she only
began practicing special education law exclusively 6 years ago after spending many years
practicing general litigation and conservatorship law with Sacramento Child Advocates,
the Orange County Counsel’s Office, and in private practice. Id. at 10 (citing Bahl-Sen
Decl., {| 2-6).

The Court has not found case law adopting a reasonable rate for any of the H4F
attorneys’ prior work. However, recent decisions from this district shed light on reasonable
prevailing rates for special education attorneys with similar experience. In Gordon v. Los
Angeles Unified Sch. Dist., No. 18-CV-00919-CAS (JCx), 2019 WL 2511936, at *6 (C.D.
Cal. June 17, 2019), the court approved an hourly rate of $600 per hour for a special
education attorney with 30 years of post-bar experience. Accord E.S. v. Conejo Valley

 

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 6 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

Unified Sch. Dist., No. 17-CV-02629 SS, 2019 WL 1598756, at *8 (C.D. Cal. Mar. 27,
2019) (attorney with 30 years of experience entitled to $600 per hour, but acknowledging
that this rate “appears to be at the very upper end of the rates charged in special education
cases”). In M.S. v. Lake Elsinore Unified Sch. Dist., No. 13-CV-01484-CAS (SPx), 2016
WL 183500, at *3 (C.D. Cal. Jan. 13, 2016), the court found that $425 per hour was a
reasonable rate for a special education attorney with 17 years of post-bar experience in
2016. And in Tehachapi Unified Sch. Dist. v. K.M. by & Through Markham, No. 16-CV-
01942-DAD-JLT, 2019 WL 331153, at *6 (E.D. Cal. Jan. 25, 2019), the court concluded
that $250 per hour was a reasonable rate in Santa Barbara County for a special education
attorney with “nearly two years” of total practice experience.

 

In light of the foregoing, the Court concludes that the rates requested for H4F’s
attorneys are reasonable. The Court understands GSD’s argument that McNair’s and Bahl-
Sen’s rates should be reduced to reflect their more recent transition to practice special
education law exclusively, but declines to adopt this reasoning. Courts considering fee
awards in the special education context do not discount the experience that an attorney may
obtain through civil litigation or related practice. See, e.g., E.S., 2019 WL 1598756, at *8
(awarding $600 hourly rate to attorney with 30 years of total experience, but only 19 years
of nearly exclusive special education practice following 10-11 years in civil litigation).
The Court will not do so here.

B.  H4F’s Time Spent Litigating The Summary Judgment Motion

GSD argues that the Court should discount the time H4F billed to litigate the motion
for summary judgment motion because H4F “never provided” opposing counsel “any legal
authority in support of their assertion that the matter was moot until they served” the
motion. Opp. at 11.

The Court disagrees. Prior to the filing of the summary judgment motion, GSD knew
that V.S. intended to move for summary judgment on grounds that the appeal became moot
after GSD rendered all the relief the ALJ ordered. See Opp. at 11 (citing Winterowd Decl.,
Ex. C). The fact that V.S. did not, in the meet and confer prior to filing the motion, provide
GSD with some then-unknown quantum of authority that GSD would have accepted as
adequate to retract its claims before the motion was filed does not preclude V.S. from
recovering fees for ultimately having to prepare and file the motion. And, in any case, the
application of the mootness doctrine here was not complicated to understand, such that
GSD’s position—that it did not know the weakness of its claims until the summary

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 7 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

judgment motion was filed—is dubious at best. If anything, it was GSD, not V.S., which
“unreasonably protracted the final resolution of the controversy and wasted the resources
of the Court” by forcing V-S. to file the summary judgment motion, and requiring the Court
to hold a status conference to arrange a stipulation to judgment. See Opp. at 11 (citing
E.S., 2019 WL 1598756, at *11).

The Court finds and concludes that V.S. may recover attorneys’ fees for the time
spent litigating the summary judgment motion.

C. Degree Of Success

GSD argues that, notwithstanding the fact that V.S. is a prevailing party, the Court
should nevertheless reduce the amount of attorneys’ fees it awards to V.S. because V.S.
did not obtain complete success on his claims. See Opp. at 12-15. Specifically, GSD
contends that the Court should reduce the fees awarded because V-S. (1) did not obtain the
requested change of placement, (2) only obtained an ERICS assessment, and not the FBA,
speech and language, occupational therapy, or psychoeducational assessments he
requested, (3) only received 18 hours of specialized academic instruction and not the
“intensive” instruction GSD claims he requested, and (4) did not receive the behavioral
therapy, occupational therapy, speech and language therapy, and English as a second
language instruction that he requested. Id.

The Court agrees. A prevailing party who does not win every claim he asserts may
have his recoverable attorneys’ fees reduced to compensate for the limited success. See
Webb v. Sloan, 330 F.3d 1158, 1169 (9th Cir. 2003). The first step is to consider whether
“the plaintiff failed to prevail on claims that were unrelated to the claims on which he
succeeded.” Id. at 1169 (citing Hensley, 461 U.S. at 434). “Claims are ‘unrelated’ if they
are ‘entirely distinct and separate’ from the claims on which the plaintiff prevailed.” Id. If
the hours are unrelated and unsuccessful, they should not be included in the award of
fees. Id. The second step is to consider whether “the plaintiff achieve[d] a level of success
that makes the hours reasonably expended a satisfactory basis for making a fee
award.” Id. “Where a plaintiff has obtained excellent results, his attorney should recover
a fully compensatory fee.” Id.

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 8 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

Of the three issues raised by V.S.’s due process complaint, the ALJ concluded that
V.S. only prevailed on two of them. See CR at 513. Therefore, some fee award reduction
is warranted because V.S. did not succeed on the distinct procedural compliance issue he
raised regarding the participation of his mother and therapist in the IEP team. See Webb,
330 F.3d at 1169; e.g., Gordon, 2019 WL 2511936 at * 7-8 (concluding that “Student’s
requested fees should be reduced because Student did not prevail on all of his asserted
issues” where “the issues on which he failed are sufficiently distinct from those on which
he partially prevailed”). For example, in Gordon, the student requested “reimbursement of
his private counseling and his psychoeducational evaluation, neither of which were
awarded.” Id. at *7. The court concluded that these technical matters of IDEA compliance
were “materially distinct from Student’s assertion that the District failed to provide him a
FAPE” and reduced the total attorneys’ fee award it permitted the student to recover. Id.
at *8. The same applies here.

No similar reduction is warranted on grounds that V.S.’s success on the first two
issues was incomplete. Although the ALJ rejected the assertions that GSD denied V.S. a
FAPE by (i) failing to conduct certain assessments other than the ERICS assessment, and
by (11) neglecting to develop an JEP that protected V.S. from alleged teasing and bullying,
the ALJ concluded that GSD denied V.S. a FAPE by failing to adequately assess him for
certain disabling conditions, and by failing to design and implement an IEP reasonably
calculated to grant V.S. meaningful educational benefits. See CR at 505-510, 513. The
hours spent litigating these theories were thus unsuccessful, but not unrelated to the hours
spent successfully litigating other aspects of the same claims against GSD. Because the
hours appear to have secured “a level of success that makes the hours reasonably
expended,” the Court declines to reduce V.S.’s attorneys’ fee award on this basis. Webb,
330 F.3d at 1169.

The Court must next determine the appropriate reduction to V.S.’s fee award to
account for the fact that V.S. did not succeed on the third issue he raised before the ALJ.
To do so, the Court “may attempt to identify specific hours that should be eliminated, or it
may simply reduce the award to account for the limited success.” Aguirre, 461 F.3d at
1121 (quoting Hensley, 461 U.S. at 436-37). The Court “necessarily has discretion in
making this equitable judgment.” Id.

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 9 of 10
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-01248-CAS-JCx Date January 13, 2020
Title GARVEY SCHOOL DISTRICT V. VS.

 

Here, V.S. succeeded on his two most significant claims against GSD for the denial
of a FAPE, and he secured substantial remedies as a result. See CR at 513. In that context,
V.S.’s lack of success on his third claim regarding GSD’s compliance with IDEA standards
governing who must be permitted to participate in IEP team meetings is not a compelling
basis to drastically reduce the attorneys’ fees V.S. 1s awarded, and certainly not by the 60%
that GSD requests. All things considered, and without an ability to identify the specific
hours related exclusively to the failed third claim, the Court concludes that a 10% reduction
is appropriate. This reduction yields an attorneys’ fee award of $91,603.80 (compared to
the $101,782.00 requested), and is consistent with comparable limited success reductions
applied within the Ninth Circuit. See. e.g., LT. ex rel. Renee T. v. Dep’t of Educ., Hawaii,
18 F. Supp. 3d 1047, 1063 (D. Haw. 2014), aff'd, 700 F. App’x 596 (9th Cir. 2017)
(concluding “that Plaintiff's fee award should be reduced by 20%” for degree of success);
J.T. ex rel. Renee T. v. Dep’t of Educ., Hawaii, No. 11-CV-00612 LEK, 2013 WL 418687,
at *5 (D. Haw. Jan. 31, 2013) (electing “to reduce the award by an additional 5% to account
for Plaintiff's limited success”); J-Y. v. Seattle Sch. Dist. No. 1, No. 07-CV-1226-JCC,
2007 WL 4111202, at *8 (W.D. Wash. Nov. 16, 2007) (concluding that “Plaintiff's final
fee award should be reduced 10% to reflect the level of success in this case’’).

V. CONCLUSION

For the foregoing reasons, V.S.’s motion for attorneys’ fees is GRANTED. The
Court awards $91,603.80 in attorneys’ fees to V.S., along with $200.00 in costs.

IT IS SO ORDERED.

00 : 03
Initials of Preparer CMJ

 

 

 

CV-549 (01/17) CIVIL MINUTES - GENERAL Page 10 of 10
